DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed 05/09/2022 has been entered. Claims 1-4, 6-18 remain pending in the application. 
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application DE102016209462.9 filed on 5/31/2016 and DE102016212694.6 filed on 7/12/2016.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable by Sung (US20150320514) in view of Alifragkis (CA2888603).
Regarding claim 1 Sung teaches a method for orienting an industrial robot comprising: 
	Extracting at least one pre-defined feature of a surrounding from signals of at least one imaging sensor, which is mounted on a movable part of the industrial robot before, while or after the industrial robot carries out movements, wherein the at least one pre-defined feature is external of the industrial robot ([0088] disclosing a method for orienting an industrial robot endoscope and tools and extracting a position of at least a feature point from at least one image sensor (camera) which can be mounted to the endoscope which carries out movements. [0022] disclosing extracting from the image a feature registered as a landmark, i.e., pre-defined feature of a surrounding from an image sensor. See [0140] disclosing the feature may be a landmark “pre-defined feature” such as an organ, i.e., external of the robot. See also [0112] disclosing estimating the position y1 of a feature of an intra-abdominal image which is different than the position of the tool feature points that are also determined, i.e., the pre-defined feature is external to the robot); and 
	Utilizing a SLAM algorithm for simultaneous localization and mapping to simultaneously: 
	Determine an absolute stationary coordinate system and a map of the surroundings imaging at least one pre-defined feature ([0088] disclosing using SLAM algorithm to simultaneously estimate the position of the robot and produce a 3D map with the position of the at least one feature. [0112]-[0113] disclosing a world coordinate system “absolute stationary coordinate system” to determine the coordinates “absolute coordinates” of the endoscope “movable part” and the feature); and 
	Determine an absolute pose of the movable part of the industrial robot, the absolute pose being a pose in the absolute coordinate system ([0112]-[0113] disclosing a world coordinate system “absolute coordinate system” to determine the coordinates “absolute coordinates” of the endoscope “movable part” and the feature, i.e., determine absolute pose in the absolute coordinate system).
 	wherein the industrial robot is mounted to a stationary base (Fig 1 discloses the surgical robot is a stationary robot).
wherein the industrial robot repeatedly carries out defined movements, the defined movements being translations or rotations of a link, further wherein the at least one pre-defined feature of the surroundings is extracted during and/or after each movement from the signals of the at least one imaging sensor (Sung [0088] disclosing applying SLAM algorithm to images captured by camera and inertia measurement information such as acceleration and angular velocity “translation or rotation of a link” and extracting the location information of a feature at each state variable to predict the position and repeating the process. This is interpreted as extracting the feature of the surrounding during each move from the signal of at least one imaging sensor. See also [0096] disclosing measuring acceleration and orientation of the robot while it carries movements. See also [0112] disclosing estimating the position y1 of a feature of an intra-abdominal image which is different than the position of the tool feature points that are also determined, i.e., the pre-defined feature is external to the robot. See [0118] disclosing matching the feature points at a previous stage with the feature points of a current image, i.e., the features are pre-defined at each stage and are matched in a later stage to determine their position and the position of the endoscope. See [0140] disclosing the feature point may be a human body model such as an organ, this is interpreted as the feature point is an organ in the intra-abdominal environment that is predefined as a landmark and used to determine the position of the endoscope).
	Sung does not teach wherein the absolute stationary coordinate system is based on the stationary base of the industrial robot or the at least one feature of the surroundings.
	Alifragkis teaches wherein the absolute stationary coordinate system is based on the stationary base of the industrial robot or the at least one feature of the surroundings (page 5 2nd and 3rd paragraphs disclosing absolute position values of the distal end “movable part”. The absolute values are determined by means of a laser tracker located in a defined relationship to an external coordinate system and to the robot base, i.e., the absolute stationary system is based on the stationary base of the industrial robot).
Sung and Alifragkis are analogous art because they are in the same field of endeavor, localization using vision sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sung to incorporate the teaching of Alifragkis of wherein the absolute stationary coordinate system is based on the stationary base of the industrial robot or the at least one feature of the surroundings in order to calibrate the robot measurements based on a stationary coordinate system for accurate measurements of positions of movable parts.


	Regarding claim 6, Sung as modified by Alifragkis teaches the method as claimed in claim 1, wherein the industrial robot outputs the absolute stationary coordinate system(Sung [0112]-[0113] disclosing a world coordinate system “absolute coordinate system” to determine the coordinates “absolute coordinates” of the endoscope “movable  part” and the feature).

	 Regarding claim 7, Sung as modified by Alifragkis teaches the method as claimed in claim 1, wherein the at least one imaging sensor is mounted on a carrier link, and wherein the absolute pose for the carrier link is determined(Sung [0088] disclosing an image sensor(camera) which can be mounted to the endoscope which carries out movements. [0112]-[0113] disclosing a world coordinate system “absolute coordinate system” to determine the coordinates “absolute coordinates” of the endoscope). 


	Regarding claim 9, Sung as modified by Alifragkis teaches the method as claimed in claim 7, wherein the carrier link is one of a plurality of links of the industrial robot, the plurality of links being movable as per a kinematic system(Sung [0088] disclosing determining kinematics of a plurality of links  which is understood to mean movable per a kinematic system, see also [0108] disclosing the kinematic information are stored).

	Regarding claim 10, Sung as modified by Alifragkis teaches the method as claimed in claim 9, wherein drives of the plurality of links are actuated for setting a pose, predetermined in an absolute coordinate system, of a tool interface of the industrial robot(Sung [0094] disclosing the slave robot performs surgery by operating the endoscope and tools “plurality of links” with a control signal received from the master device. [0112] and [0113] discloses the coordinates in a world coordinate system “absolute coordinate system”, this is interpreted as setting a pose predetermined in an absolute coordinate system).

	Regarding claim 11, Sung as modified by Alifragkis teaches the method as claimed in claim 10, wherein the established absolute pose is taken into account when setting the predetermined pose(Sung [0112]-[0113] and [0117] disclosing determining orientation and positions of the tools in the real world coordinates by using the current state or previous state and predicting the position for a current state or future state, this is interpreted as taking into account the established absolute pose when setting a predetermined pose) .

	Regarding claim 12, Sung as modified by Alifragkis teaches the method as claimed in claim 10, wherein signals of an internal sensor system of the industrial robot are taken into account when setting the predetermined pose(Sung [0096] disclosing determining the inertia measurements by using acceleration sensors, i.e. signals from internal sensors are taken into account when setting the predetermined pose ).

	Regarding claim 13, Sung as modified by Alifragkis teaches the method as claimed in claim 1, wherein parameters of a movement model, which is based on a kinematic system of the industrial robot are calculated depending on the absolute pose and/or signals of an internal sensor system of the industrial robot(Sung [0117] disclosing the degree of movements of links is calculated using kinematics information such as link length “movement model” and acceleration  of links using internal sensors). 

	Regarding claim 14, Sung as modified by Alifragkis teaches the method as claimed in claim 10, wherein the predetermined pose is set on the basis of the movement model(Sung [0117] disclosing using the kinematic data “movement model” to estimate the position of the links “predetermined pose”).


	Regarding claim 16, Sung as modified by Alifragkis teaches a non-transitory computer-readable data medium, stored on which there is a computer program which carries out the method as claimed in claim 1 when executed on a processor(Sung [0176] disclosing the method is stored on computer readable medium executed by a computer).

	Regarding claim 17, Sung as modified by Alifragkis teaches a computer program product, comprising a computer readable hardware storage device on a non-transitory machine readable medium having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method according to claim 1(Sung [0176] disclosing a computer readable medium with the computer program stored on it and executed by a computer).

	Regarding claim 18, Sung as modified by Alifragkis teaches an industrial robot, comprising at least one imaging sensor  which is mounted on a movable part of the industrial robot (Sung [0088] disclosing at least one image sensor(camera) which can be mounted to the endoscope which carries out movements); and
A controller which is configured to carry out the method as claimed in claim 1 using the industrial robot([0086] disclosing a controller that utilizes SLAM for determining position of endoscope). 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable by Sung in view of Alifragkis(CA2888603) and Newman (WO2013045927).

Regarding claim 2, Sung as modified by Alifragkis teaches The method as claimed in claim 1, Sung as modified by Alifragkis does not teach wherein determining the map of the surroundings is a statistical estimate and the absolute pose is modeled as a probability density function.
Newman teaches wherein determining the map of the surroundings is a statistical estimate and wherein the absolute pose is modeled as a probability density function (page 11, lines 20-page 12 line 4 disclosing the use of probability density function to model the points in the cloud which is interpreted as meaning the absolute pose is modeled as a probability density function. While Newton does not state mapping of the surrounding is a statistical estimate, it can be interpreted that statistics was used to determine the probability density function and thus the mapping of the surroundings is a statistical estimate. It is also known that using probability is part of the SLAM method).
	Sung as modified by Alifragkis and Newman are analogous art because they are in the same field of endeavor, localization using vision sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sung as modified by Alifragkis to incorporate the teaching of Newman of wherein determining the map of the surroundings is a statistical estimate and wherein the absolute pose is modeled as a probability density function. It would have been obvious to try for mapping the surrounding of the robot with a finite number of solutions available.

Regarding claim 3, Sung as modified by Alifragkis and Newman teaches The method as claimed in claim 2, wherein the SLAM algorithm iteratively carries out a Kalman filter algorithm, an extended Kalman filter algorithm, an unscented Kalman filter algorithm, or a particle filter algorithm(Sung [0088] disclosing SLAM algorithm is carried out through repetition of a prediction stage using Kalman filter).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable by Sung in view of Alifragkis(CA2888603) and Heidenreich(US20180304891).
Regarding claim 4, Sung as modified by Alifragkis teaches the method as claimed in claim 1, Sung as modified by Alifragkis does not teach wherein the SLAM algorithm is based on a factor graph algorithm.
	Heidenreich teaches wherein the SLAM algorithm is based on a factor graph algorithm([0052] disclosing factor graph is used for a simultaneous localization and mapping, SLAM).
	 Sung as modified by Alifragkis and Heidenreich are analogous art because they are in the same field of endeavor, SLAM. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sung as modified by Alifragkis to incorporate the teaching of Heidenreich of wherein the SLAM algorithm is based on a factor graph algorithm. It would have been obvious to try for obtaining simultaneous localization and mapping algorithm with a finite number of algorithms available.


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable by Sung in view of Alifragkis(CA2888603) and Fujita(US10099365).
Regarding claim 8, Sung as modified by Alifragkis teaches the method as claimed in claim 7. Sung as modified by Alifragkis does not teach wherein the at least one feature of the surroundings is extracted from signals of a plurality of imaging sensors which are mounted on the carrier link, the plurality of image sensors being aligned in different directions. However Sung teaches at least one feature of the surrounding is extracted from signals of an imaging sensor mounted on the carrier link([0088] disclosing a camera mounted on an endoscope “carrier link” that extracts at least one feature point).
Fujita teaches a plurality of imaging sensors, the plurality of image sensors being aligned in different directions(col 3 lines 11-22 and figure 1 discloses two image sensors in different directions).
 Sung as modified by Alifragkis and Fujita are analogous art because they are in the same field of endeavor, visual sensor localization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sung as modified by Alifragkis to incorporate the teaching of Fujita of the plurality of image sensors being aligned in different directions. It would have been obvious to try to map the surrounding of the robot with a larger field of view.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable by Sung in view of Alifragkis(CA2888603) and Konolige(US20160016311).
Regarding claim 15, Sung as modified by Alifragkis teaches the method as claimed in claim 1, wherein the at least one feature of the surroundings is extracted from signals of a plurality of imaging sensors which are mounted on a plurality of links of the industrial robot, wherein absolute poses are determined for the respective links on the basis of the at least one feature, the absolute poses being poses in the absolute stationary coordinate system, further wherein the absolute poses are used for calculating parameters of a movement model and/or for setting a predetermined pose of a tool interface of the industrial robot in the absolute coordinate system([0088]-[0089] disclosing using SLAM algorithm to simultaneously estimate the position of the robot and produce a 3D map with the position of the at least one feature. [0112]-[0113] disclosing a world coordinate system “absolute coordinate system” to determine the coordinates “absolute coordinates” of the endoscope “movable part” and the feature, the camera is mounted on an endoscope which is a carrier link movable part).
	Sung as modified by Alifragkis does not teach plurality of imaging sensors which are mounted on a plurality of links of the industrial robot.
	 Konolige teaches plurality of imaging sensors which are mounted on a plurality of links of the industrial robot(Figure 2C discloses cameras on different links).
	Sung as modified by Alifragkis and Konolige are analogous art because they are in the same field of endeavor, visual sensor localization. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Sung as modified by Alifragkis to incorporate the teaching of Konolige of plurality of imaging sensors which are mounted on a plurality of links of the industrial robot in order to integrate the sensor data to build up a digital model of the environment including sides, floor ceiling, etc. ([0041]).	
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s argument regarding the newly amended claim 1 that Sung does not teach or render obvious extracting a pre-defined feature point of the surrounding, external to the robot. Examiner cited multiple paragraphs in the rejection above that teaches all the limitations of the amended claim 1, see rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20170132794 discloses pose estimation method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664